Citation Nr: 1418144	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  10-45 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from April 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral hearing loss and tinnitus.  The Veteran timely appealed that decision.

As an initial matter, the Veteran's bilateral hearing loss was denied in a November 1971 rating decision because there was no current hearing loss disability.  Since that decision, the Veteran's March 2010 VA audiological examination demonstrated bilateral hearing loss under 38 C.F.R. § 3.385.  Accordingly, new and material evidence has been received and the claim is reopened.  See 38 C.F.R. § 3.156 (2013).  The Board will therefore address the reopened claim in this decision.


FINDINGS OF FACT

The evidence of record demonstrates that the Veteran's left ear hearing loss was shown on separation from service in November 1970; by resolving doubt in his favor, the evidence additionally demonstrates that right ear hearing loss and tinnitus began in, was incurred in, or was otherwise the result of military service.


CONCLUSIONS OF LAW

1.  The criteria establishing service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In light of the favorable decision with regards to the issues of service connection for bilateral hearing loss and tinnitus, as discussed further below, the Board finds that further discussion with respect to VCAA is not warranted at this time.  This decision represents a full award of benefits able to be awarded on appeal as to those issues.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

However, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

In this case, the Board notes that the Veteran's audiometric results from his March 2010 VA examination, as noted above, demonstrate bilateral hearing loss disability under VA regulations, and therefore, the first element of service connection is conceded.  See 38 C.F.R. § 3.385.

On the Veteran's separation examination in November 1970, the Veteran was shown to have the following audiometric results:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
20
LEFT
90
75
60
60
55

Based on those results alone, the Board finds that service connection for left ear hearing loss is warranted, as the Veteran's audiological data in service demonstrated a hearing loss disability.  See 38 C.F.R. § 3.385.  As sensorineural hearing loss is a chronic disorder under 38 C.F.R. § 3.309(a), and the Veteran is currently diagnosed with sensorineural hearing loss of the left ear, service connection is appropriate at this time.  See 38 C.F.R. § 3.303(b); see also Walker, supra; Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008) (medical nexus evidence demonstrating an etiological link is not necessary to prove service connection when evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and that he still has the same chronic condition). 

With regards to the Veteran's right ear hearing loss, the Board acknowledges that there was an audiometric threshold shift in service from the Veteran's enlistment examination in April 1969 and his separation examination.  

On appeal, the Veteran's statements have been consistent that he has had hearing loss since service and that it has progressively worsened since service.  There is no evidence of record to refute that assertion, and in fact, his spouse's lay statements corroborate that assertion.  

While the Board recognizes that the March 2010 VA examiner's opinion was that the Veteran's bilateral hearing loss was not related to service, that examiner did not address any in-service threshold shift, and in fact, did not discuss any in-service audiometric data at all, instead relying solely on the post-service 1971 audiological examination results as the basis of her negative opinion.  This lack of discussion of incredibly pertinent service evidence renders that opinion completely nonprobative.

In light of the Veteran's left ear hearing loss, the significant threshold shift in service, as well as the Veteran and his spouse's competent and credible lay statements that his hearing loss began in service and has progressively worsened, the Board resolves doubt in the Veteran's favor and finds that the evidence of record is at least in equipoise regarding the issue of whether the Veteran's right ear hearing loss began in or was incurred in service.  See 38 C.F.R. § 3.303.

Finally, the Board concedes that he has a current diagnosis of tinnitus.  While there is no evidence of tinnitus during service, and the 1971 examiner indicated that the Veteran denied tinnitus at that time, in the Veteran's statements on appeal, he refutes ever being asked during that examination that he had tinnitus.  

Again, the March 2010 examiner's opinion is based solely on the 1971 examination findings and does not address the acoustic trauma in service, any hearing loss noted during service, or any secondary service connection opinion at all.  

On appeal, the Veteran has averred that his tinnitus is the result of his hearing loss and the acoustic trauma suffered in service.  By resolving doubt in his favor, the Board finds that tinnitus is shown to have begun in, was incurred in, or was otherwise related to service or his service-connected bilateral hearing loss.  See 38 C.F.R. §§ 3.303, 3.310.

Accordingly, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted for the above reasons.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


